Case: 22-40024      Document: 00516460888         Page: 1     Date Filed: 09/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                  No. 22-40024                       September 6, 2022
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jeremyah Preston,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                            USDC No. 4:20-CR-289-1


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jeremyah
   Preston has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Preston has not filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40024     Document: 00516460888          Page: 2   Date Filed: 09/06/2022




                                   No. 22-40024


   counsel’s brief and the relevant portions of the record reflected therein. We
   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2